Citation Nr: 0113212	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  98-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection on a secondary basis for a 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the veteran's attempt to 
reopen his claims for service connection for a knee, back, 
and hip condition, and denied service connection for a knee 
condition as secondary to the service-connected disability of 
flat feet.

In September 1999, the veteran testified at a personal 
hearing before the undersigned Board Member sitting at the 
RO.

The Board notes that this appeal was previously before the 
Board and that, in a March 2000 BVA decision, the Board, in 
pertinent part, determined that the veteran had submitted new 
and material evidence to reopen his claim for service 
connection for a bilateral knee condition as secondary to 
service-connected flat feet and denied the claim on the 
merits.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated October 30, 2000, the Court vacated that part of 
the Board's March 2000 decision that denied service 
connection on a secondary basis for a bilateral knee 
condition, and remanded the claim back to the BVA for 
development consistent with the parties' Joint Motion for 
Partial Remand and to Stay Further Proceedings (Joint 
Motion).  The appeal as to the remaining three issues 
(service connection for a knee, back, and hip condition) was 
dismissed.


REMAND

During the pendency of the veteran's appeal but after the 
case was remanded to the Board by the Court, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The medical examination and request for records are 
in part to comply with this provision in addition to the 
Court's Order.

This appeal arose from the veteran's claim that his service-
connected disability of flat feet caused his currently 
diagnosed degenerative joint disease of the knees.  The 
evidence of record reveals that the veteran was hospitalized 
in July 1943 for complaints of joint pain.  Rheumatic fever 
was suspected, but not substantiated by physical examination 
and laboratory studies.  Pes planus was also noted and the 
veteran gave a history of rheumatic fever in 1937, at which 
time four months' bed rest was required.  During 
hospitalization the veteran's complaints referred to his 
knees, ankles, and low back.  Physical examination revealed 
normal joints.  It was concluded that there was no evidence 
of rheumatic arthritis.  Valvular heart disease was diagnosed 
and attributed to the veteran's preservice rheumatic fever.  
A reclassification document dated August 1943 shows diagnoses 
of rheumatic fever, and mitral valve insufficiency.  The 
brief history of the veteran's disability indicated that the 
veteran was stiff in all joints after calisthenics with pain 
in knees, became physically fatigued, and was admitted to the 
hospital in July 1943.  The physical findings were noted as 
flat feet, tenderness in both knees, and mitral valve 
insufficiency.  The document also noted that the veteran 
could not perform full military duty because mild exercise or 
exertion increased his knee pains and also caused pain in his 
chest and shortness of breath.

In April 1984, the RO denied the veteran's claim for service 
connection for a knee condition as secondary to service-
connected flat feet. The evidence on file at the time of the 
unappealed 1984 RO decision includes a report of a March 1969 
VA examination.  At that time the veteran complained of pain 
and discomfort in his knees, but no pertinent abnormal 
clinical findings or diagnosis were recorded.  An August 1969 
VA examination diagnosed arthritis of the knees.  An August 
1980 statement from D. C. S., M.D., indicated that he had 
treated the veteran since 1976 on sporadic occasions to 
alleviate complaints of pain in the lower extremities, which 
may or may not have been caused by flat feet.  A May 1983 
statement from R. J. B., D.O., noted that the veteran had a 
question concerning his flat feet and knee pain, and that he 
made the veteran aware that the relationship was well known 
for such structural-functional associations to exist.

The evidence submitted since the 1984 RO decision includes a 
January 1992 medical statement from Dr. R. J. B., who noted 
that the veteran had had flat feet for over 30 years and 
opined that "certainly, structural relationship associate 
his ongoing back and knee pain intricately to his flat feet 
problem."  

At a May 1997 VA examination, the veteran was diagnosed with 
bilateral pes planus and degenerative changes of the knees.  
In September 1997, the examiner opined that the bilateral pes 
planus was unlikely to cause degenerative joint disease of 
the knee.  

The Joint Motion noted that the March 2000 BVA decision 
denying entitlement to service connection for a bilateral 
knee condition as secondary to service-connected flat feet 
failed to provide an adequate statement of the reasons and 
bases for its decision or an adequate discussion of the 
evidence.  In particular, the Joint Motion noted that: (1) 
initially, based on the January 1992 opinion from Dr. R. J. 
B. that a "structural relationship" linked the veteran's 
"ongoing back and knee pain . . . to his flat feet," the 
Board found that the veteran had submitted new and material 
evidence to reopen his claim and that his claim was well 
grounded; (2) in denying his claim for service connection on 
a secondary basis on the merits, the Board accorded more 
weigh to the 1997 VA examiner's opinion that the veteran's 
bilateral pes planus was unlikely to cause degenerative joint 
disease of the knee; (3) the Board noted that, in Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court held that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to or the result of a service-connected 
disorder; (4) the 1997 VA examination and examiner's opinion 
did not address the issue of whether the veteran's bilateral 
knee condition has been aggravated proximately due to or the 
result of a service-connected flat feet; and (5) in light of 
the above, and in order to fulfill VA's duty to assist, upon 
remand the Board should reexamine the evidence of record, 
afford the veteran another examination that attempts to 
clarify the issue of aggravation, if any, between the 
veteran's service-connected flat feet and his bilateral knee 
condition, and seek any other evidence necessary to support 
its decision.  See Joint Motion, at 4-5.

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury. See 38 C.F.R. § 
3.3.10(a) (2000).  Any additional disability resulting from 
the aggravation of a nonservice-connected condition is also 
compensable under § 3.310(a).  Allen, supra.  However, 
temporary flare-ups without evidence of a worsening of the 
underlying condition, does not constitute aggravation and 
does not warrant a grant of service connection.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his knee and flat feet 
disorders since October 1996.  The RO 
should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to determine the 
nature and etiology of his bilateral knee 
condition.  The claims file and this 
order must be made available to, and be 
reviewed by, the examiner in connection 
with the examination. All tests and 
studies deemed necessary should be 
accomplished, and all findings should be 
reported.  The examiner must opine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's service-connected bilateral 
flat feet have aggravated (worsened the 
underlying condition) his right and left 
knee conditions.
 
3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
bilateral knee condition as secondary to 
service-connected flat feet.  38 C.F.R. § 
3.310(a) (2000); Allen, supra.  If the 
claim is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  




The veteran and his representative are free to submit any 
additional 
argument or evidence they desire to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




